DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US Patent Publication No. 2016/0289933).
Re. claim 1, Williams discloses a self-cleaning sink, comprising 
a sink basin (110) comprising one or more walls (see Figure 1B); one or more nozzles (112) disposed on one or more of the one or more walls, wherein the one or more nozzles are configured to be fluidly connected to a first fluid source (see paragraph 0011) and configured to dispense a first fluid from the first fluid source into an interior of the sink basin (see paragraph 0011).
Re. claim 2, Williams further discloses a self-cleaning sink wherein the first fluid comprises one or more of water, steam, and a cleaning solution (see paragraph 0011).
Re. claim 3, Williams further discloses a self-cleaning sink wherein the one or more nozzles are configured to be fluidly connected to a second fluid source and to 
Re. claim 4, Williams further discloses a self-cleaning sink wherein the second fluid comprises a cleaning solution and wherein the second fluid source is a cleaning solution container (see Figures 1-3 and paragraphs 0004-0013).
Re. claim 5, Williams further discloses a self-cleaning sink wherein the one or more nozzles comprise a first nozzle disposed on a first wall of the sink and a second nozzle disposed on a second wall of the sink, the second wall being opposite the first wall (see Figure 1B).
Re. claim 7, Williams further discloses a self-cleaning sink wherein the one or more nozzles are disposed at an upper edge of the sink basin such that fluid dispensed onto a sink wall at about a height of the one or more nozzles runs downward along the sink wall under gravity (see paragraphs 0004-0013).
Re. claim 8, Williams further discloses a self-cleaning comprising a user input device (142) configured to detect a user input and to responsively cause the one or more nozzles to dispense fluid (see paragraph 0012).

Claim(s) 1-2, 5-6, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Acker (US Patent No. 863,825).
Re. claim 1, Acker discloses a sink capable of self-cleaning, comprising 
a sink basin (4) comprising one or more walls (see Figures 1-3); one or more nozzles (21) disposed on one or more of the one or more walls, wherein the one or more nozzles are configured to be fluidly connected to a first fluid source (see lines 41-
Re. claim 2, Acker further discloses a sink wherein the first fluid comprises one or more of water, steam, and a cleaning solution (see lines 41-46).
Re. claim 5, Acker further discloses a sink wherein the one or more nozzles comprise a first nozzle disposed on a first wall of the sink and a second nozzle disposed on a second wall of the sink, the second wall being opposite the first wall (see Figures 1-3).
Re. claim 6, Acker further discloses a sink wherein the one or more nozzles are configured to dispense fluid substantially horizontally with sufficient pressure such that the fluid travels in an airborne stream across the sink basin (see lines 41-46. 
Re. claim 10, Acker further discloses a sink comprising a lid (14) configured to enclose the sink basin.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acker as applied to claim 1 and further in view of Woolfenden (US Patent No. 1,677,160).
Re. claim 6, should Acker be found not to disclose one or more nozzles are configured to dispense fluid substantially horizontally with sufficient pressure such that the fluid travels in an airborne stream across the sink basin, Woolfenden teaches that it is old and well known in the art of basins to provide one or more nozzles (11) configured to dispense fluid substantially horizontally with sufficient pressure such that the fluid travels in an airborne stream across the basin (see page 1, lines 94-105).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Acker to have the nozzles dispenser fluid substantially horizontally with sufficient pressure such that the fluid travels in an airborne stream across the sink basin as taught by Woolfenden to provide both a basin cleaning function and space for a cleaning objects in the basin.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to claim 1 and further in view of Woolfenden (US Patent No. 1,677,160).
Re. claim 9, Williams does not explicitly recite the one or more nozzles being disposed in one or more insets in the wall of the sink such that they are configured to be hidden from view of a user of the sink.
Woolfenden teaches that it is old and well known in the art of basins to provide one or more nozzles are disposed in one or more insets in the wall of the basin (see Figures 2 and 5) such that they are configured to be hidden from view of a user of the basin (as at least viewed from above). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Williams to provide the one or more nozzles disposed in one or more insets in the wall of the sink 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Cohen (US Patent No. 1,426,046), Sha et al. (US Patent Publication No. 2007/0061960), and Boland (US Patent Publication No. 2018/0100297) are analogous because they disclose self-cleaning sinks which read on significant portions of claims including providing seal-cleaning sinks configured to dispense the fluid substantially horizontally across the sink basin.
Yu (US Patent Publication No. 2016/0069054), is analogous because it discloses a self-cleaning sink which reads on significant portions of claims including providing seal-cleaning sink configured to dispense the fluid substantially horizontally across the sink basin and onto a sink wall at about a height of the one or more nozzles and run dowered along the sink wall under gravity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754